*407
Per Curiam

Warner, J.
delivering judgment.
Note.—His Honour Judge Lumpkin, being a stockholder of the Bank of Columbus, gave no opinion.
The fifth section of the act organizing this Court declares, [1.] “That the Supreme Court shall proceed at the first term (unless prevented by providential cause,) to hear and determine each and every cause, which may, in manner aforesaid, be sent up from the Court below, upon the record and bill of exceptions, on the grounds therein specified and on no other grounds.”
The 18th rule of this Court declares, “No cause shall be heard until a complete record shall be filed, containing in itself without reference aliunde, all the papers, exhibits, depositions and other proceedings which are necessary to the hearing in this Court.”
Does the record now before the Court contain so much of the proceedings of the Court below as are necessary to the hearing of the cause in this Court? We think it does without reference aliunde. The objection is, that the record does not contain the formal order of the Court below, overruling the demurrer, and the reasons which the Court gave for its judgment.
The bill of exceptions duly certified by the presiding Judge of the Court below, clearly states what was the decision of that Court on the several points made by the demurrer, and the grounds of that decision; and the only question for this Court to determine is, whether such decision was made in conformity with the rules of law and principles of equity governing such cases. The reasons which the Court below gave for its decision might be interesting and instructive, but we do not think them indispensably necessary to the hearing of the cause in this Court.
The bill of exceptions duly certified by the presiding Judge, affords plenary evidence as to what points were made before him in the Court below, and the decision of the court thereon, and the assignment of error must be confined to the points made by the bill of exceptions. Exceptions to the record overruled.